 Case 1:18-cv-01076-SOH Document 8                Filed 08/02/19 Page 1 of 4 PageID #: 140




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRIC OF ARKANSAS


                                           )
       UNITED STATES OF AMERICA,           )
       and ARKANSAS DEPARTMENT OF          )
       ENVIRONMENTAL QUALITY               )
                   Plaintiffs              )
                                           )
                                           )
                                           )
                   v.                      )                 Case No. 1:18-cv-01076-SOH
                                           )
       GEORGIA PACIFIC CHEMICALS, LLC, )
       and GEORGIA PACIFIC CONSUMER        )
       OPERATIONS, LLC                     )
                      Defendants           )
                                           )
       ____________________________________)


        JOINT STATUS REPORT REGARDING LODGED CONSENT DECREE

       Pursuant to the court’s July 26, 2019 Order, Plaintiffs, the United States of America, on

behalf of the United States Environmental Protection Agency (“EPA”), the Arkansas Department

of Environmental Quality, and Settling Defendants Georgia Pacific Chemicals, LLC and Georgia

Pacific Consumer Operations, LLC (collectively “Parties”) hereby submit this Joint Status

Report regarding how the Parties wish to proceed.

       On June 4, 2019, Settling Defendants publically announced the planned closure of a

substantial part of the paper manufacturing facility located in Crossett, Arkansas, to take place in

the fall of 2019. Because this planned closure will affect and alter Settling Defendants’

obligations under the lodged Consent Decree pending before the Court, the Parties are currently

negotiating an amended Consent Decree. The Parties desire to complete these negotiations as

soon as practicable, and the United States expects to lodge the amended Consent Decree with the
 Case 1:18-cv-01076-SOH Document 8               Filed 08/02/19 Page 2 of 4 PageID #: 141




Court no later than December 1, 2019. The Parties intend to fully resolve the allegations

contained in Plaintiffs’ Complaint (ECF No.1) by the amended Consent Decree.

       Upon lodging of the amended Consent Decree, the United States would publish public

notice of the amended Consent Decree in the Federal Register and solicit public comments.

Once the comments have been received and reviewed by the United States, and assuming the

comments do not warrant a reconsideration of the terms, the United States would then expect to

move the Court for entry of the amended Consent Decree.

       Under these circumstances, the Parties request that the Court take no action with regard

to this case until the amended Consent Decree can be lodged and submitted for approval. The

Parties are available for a telephone conference should the Court have any questions.

                                             Respectfully submitted,


                                              /s/ Samuel D. Blesi
                                             SAMUEL D. BLESI (DC Bar # 417818)
                                             Trial Attorney
                                             Environmental Enforcement Section
                                             Environmental and Natural Resources Division
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Ben Franklin Station
                                             Washington, DC 20044
                                             Telephone: (202) 514-1446
                                             Facsimile: (202) 616-6584
                                             Sam.Blesi@usdoj.gov
 Case 1:18-cv-01076-SOH Document 8     Filed 08/02/19 Page 3 of 4 PageID #: 142




                                 DUANE (DAK) KEES
                                 UNITED STATES ATTORNEY


                                 By:   /s/ Mark    W. Webb
                                     Mark W. Webb
                                 Assistant U. S. Attorney
                                 Ark. Bar Number 77141
                                 414 Parker Avenue
                                 Ft. Smith, AR 72901
                                 Phone: (479) 494-4060
                                 Fax: (479) 441-0569
                                 Email: mark.webb@usdoj.gov



OF COUNSEL:

CHERYL BARNETT
Assistant Regional Counsel
Office of Regional Counsel
U.S. EPA, Region 6
1445 Ross Avenue
Dallas, TX 75202-2733
Telephone: (214) 665-8328
 Case 1:18-cv-01076-SOH Document 8              Filed 08/02/19 Page 4 of 4 PageID #: 143




                            CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, a copy of the foregoing “Joint Status Report

Regarding Lodged Consent Decree was filed electronically with the Clerk of Court using the

CM/ECF system. I also certify that I have served this filing to counsel for Defendants, by U.S.

mail, postage prepaid:


John Bottini
Georgia Pacific LLC
133 Peachtree St., NE
P.O. Box 105605
Atlanta, Georgia 30348-5605

Krista K. McIntyre
Stoel Rives LLP
101 S. Capitol Blvd., Suite 1900
Boise, ID 83702-7705




                                             _ /s/ Samuel D. Blesi
                                             SAMUEL D. BLESI (DC Bar # 417818)
                                             Trial Attorney
                                             Environmental Enforcement Section
                                             Environmental and Natural Resources Division
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Ben Franklin Station
                                             Washington, DC 20044
                                             Telephone: (202) 514-1446
                                             Facsimile: (202) 616-6584
                                             Sam.Blesi@usdoj.gov
